Title: To James Madison from Andrew Ellicott, 5 October 1814
From: Ellicott, Andrew
To: Madison, James


        
          Sir,
          Military Academy West-point October 5th. 1814.
        
        I take the liberty of recommending to your attention Mr. Harvey Brown of Rahway, in the State of New Jersey, as a young gentlemen of merit, and who is desirous of obtaining the appointment of a Cadet in this academy. His connections are respectable and wealthy, and generally of the society of friends, among whom he has the honour of numbering the present Major Genl. Brown. Mr. Brown is nearly nineteen years of age, and has just completed a good classical education, which is an advantage too few of our present students can boast. If Mr. Brown should be so fortunate as to obtain a Cadets warrant, I am confident he will do credit to this seminary, and his country: His age and education are already such that he may shortly be made useful.
        This seminary is now in a very flourishing condition, and has the honour of furnishing some of the best officers in our army, eight of whom have already fallen, among whom we have to lament Cols. Gibson and Wood.
        A number of Cadets have received warrants who were evidently too young; at this time there are at least 20 in the Academy who are between 12, and 14 Years of age, and who are wholy unacquainted either with the gramatical construction of their own language, or the first principles or common rudiments of arithmetick. If this innovation, for such it certainly is, should be drawn into precedent it will open a door for speculation: Children will be sent here to receive the best scientific and moral education which can be had on this side of the Atlantic (at the expense of the nation) by the time they are of an age sufficient to justify their receiving commissions in the army: their term of service having expired they will retire from it after receiving a good education without any expense to their parents or connections, and pursue some other profession. I think I may venture to say with truth, that such speculations have been made, and are now making. I do not think the publick can reasonably calculate on the services of the Cadets who enter the Academy before they are sixteen years of age.
        Within 8 months this institution has furnished between 30, and 40 excellent officers, and will probably be able to furnish a greater number before the first of June next. We have at present about 160 students in the academy 30, or 40 of whom are so young, that the publick can calculate nothing on their services for some years to come, and who had better been kept at home till they had learned to read and write correctly, neither of which are taught in this seminary. My best respects to Mrs. Madison and believe me to be with due regard and esteem your sincere friend
        
          Andw. Ellicott.
        
       